Citation Nr: 0821427	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-21 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the appellant's discharge from the period of 
active service from April 15, 1992, to October 1, 1995, was 
under dishonorable conditions.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant had honorable active duty service from August 
1988 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
Jurisdiction over the claims folders was subsequenty 
transferred to the RO in Columbia, South Carolina.

The Board notes that this case was previously before the 
Board, and adjudicated in a decision dated in February 2006.  
In that decision, the Board denied service connection for 
paranoid schizophrenia and found that the appellant's period 
of service from April 15, 1992, to October 1, 1995, was 
properly characterized as dishonorable.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in August 
2006, the Court granted a joint motion of the parties, 
vacated the Board's February 2006 decision, and remanded the 
case to the Board for action consistent with the Court's 
Order.  

The Board notes that the appellant apparently filed a motion 
for reconsideration of the Board's February 2006 prior to 
filing his notice of appeal to the Court.  However, in August 
2006, he withdrew his motion for reconsideration.  

In December 2006, the Board remanded these matters for 
additional evidentiary development.  The case has since been 
returned to the Board for further appellate action.

Finally, the Board notes that the appellant has made several 
requests for a hearing.  In May 2008, the Board sent him a 
letter to clarify his wishes for a hearing before the Board.  
He responded in June 2008 that he did not want a hearing and 
that his case should be considered based on the evidence of 
record.  The Board therefore considers all hearing requests 
to be withdrawn.


FINDINGS OF FACT

1.  The appellant reenlisted on April 15, 1992, for a period 
of three years and he received a general court martial, and a 
dishonorable discharge, for his actions prior to finishing 
that period of service; the appellant was not insane at the 
time of the offenses resulting in his general court martial.

2.  Paranoid schizophrenia was not present within one year of 
the appellant's discharge from service in April 1992, and is 
not etiologically related to the appellant's period of 
honorable service.


CONCLUSIONS OF LAW

1.  The appellant's discharge from the period of active 
service from April 15, 1992, to October 1, 1995, was under 
dishonorable conditions.  38 C.F.R. § 3.12 (2007).

2.  Paranoid schizophrenia was not incurred in or aggravated 
by the appellant's period of honorable active service, and 
its incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for paranoid 
schizophrenia.  He is also seeking a determination as to the 
character of his service.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While the appellant has not been provided with a single 
letter that addresses all of the VCAA notice requirements, 
the Board finds that this deficiency has not prejudiced the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In so finding, the Board notes that the appellant has been 
notified of the evidence necessary to substantiate his claims 
via written correspondence from, and telephone conversations 
with the RO, as well as RO decisions, the statement of the 
case, and supplemental statements of the case.  Moreover, he 
has demonstrated actual knowledge of the evidence most 
pertinent to substantiating his claims.  The appellant 
responded to a February 2007 letter (incorrectly dated in 
February 2006), which informed him of the evidence necessary 
to show that he was diagnosed with schizophrenia during a 
period of honorable service, by submitting testimonial 
evidence on this point.  The fact that the Board has found 
this evidence to be insufficient to grant the claim does not 
alter the Board's conclusion that the appellant in fact 
understands what is required to substantiate his claims.  

The Board has carefully reviewed the record and believes that 
it has addressed the concerns expressed by the parties in 
connection with the appeal to the Court.  The sole reason for 
the Court's remand, as stated in the August 2006 joint 
motion, was so that the appellant could be informed of 
alternative forms of evidence in place of service records.  
That notice was provided in February 2007.  With respect to 
any other perceived notice defects in the February 2006 Board 
decision, none were identified in the joint motion.  The 
Board is confident that if any additional defects (including 
notice defects) existed in its decision, such would have been 
brought to the Board's attention in the interest of judicial 
economy.

Although the appellant was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought until April 2008, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  As explained below, the Board has 
determined that service connection is not warranted for the 
appellant's psychiatric disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim was no more than harmless error.

In light of the absence of a portion of the service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
With respect to the VCAA, the Board finds that this 
heightened duty has been met.  The appellant submitted copies 
of many service medical records and service personnel 
records.  The RO also obtained additional service medical 
records and service personnel records.  Not all of the 
appellant's service medical records and service personnel 
records could be obtained.  However, the record shows that 
the RO made many attempts to obtain additional service 
medical records and service personnel records.  The RO 
contacted the U.S. Army Reserve Personnel Center, the 
National Personnel Records Center, the Martin Army Hospital 
at Fort Benning, and Fort Benjamin Harrison.  The appellant 
was informed that these attempts were not completely 
successful.  In a December 2001 statement, the appellant 
indicated that he did not have any military medical records, 
other than those that he had already submitted.  As noted 
above, the record reveals frequent communication between the 
appellant and the RO by phone and letter.  The appellant's 
responses reveal that he knew what evidence was needed to 
support his claim, and what evidence was unavailable.  

In addition, in response to the August 2006 joint motion and 
the Board's December 2006 Remand, additional attempts were 
made by the RO to obtain service records and Social Security 
Administration (SSA) records.  Negative responses were 
received.  The appellant was notified by letter dated in 
February 2007 of the alternative forms of evidence that can 
be submitted in cases where service medical records have been 
destroyed or lost.  The RO also made additional attempts to 
contact the National Personnel Records Center (NPRC) to 
request all available mental hygiene records concerning the 
appellant's entire period of service from August 1988 to 
September 1999.  The RO received certification from the NPRC 
that all records had already been sent.  The Board further 
notes that the appellant was provided a VA psychiatric 
examination in January 2004. 

In sum, the appellant has been notified of the type of 
evidence that would tend to substitute for his missing 
service records, and the RO has made extensive efforts to 
obtain all outstanding service records.  There is no 
indication that additional pertinent records exist or that 
any additional notice would be productive.  The Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Character of Service

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(a).

Where a former service member was discharged or released from 
service by reason of the sentence of a general court-martial, 
such is considered a bar to the payment of benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided 38 U.S.C.A. 5303(b) (West 
2002).  

VA regulations provide that healthcare and related benefits 
authorized by Chapter 17 of the Title 38 of the United States 
Code shall be furnished for any disability incurred or 
aggravated during a period of service terminated by a 
discharge under other than honorable conditions, but may not 
be furnished for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in § 3.12(c) applies.  38 C.F.R. 
§ 3.360(b) (2007).  Those bars include discharge as a 
conscientious objector, by reason of sentence of general 
court-martial, as an alien, as a deserter, under other than 
honorable conditions as a result of an absence without 
official leave for a continuous period of at least 180 days, 
or resignation by an officer for the good of the service.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed in the Introduction, these issues were 
previously denied by the Board.  The Court vacated the 
Board's decision because the Board did not adequately discuss 
whether the appellant had been notified of the alternative 
forms of evidence in cases where service medical records have 
been destroyed or lost.  It is now well-settled law that a 
remand by the Court is not merely for the purpose of 
rewriting an opinion so that it will superficially comply 
with the requirements to provide a comprehensive statement of 
the reasons or bases for its decision.  See Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991).  The Board's analysis 
has been undertaken with that directive in mind.  

Character of Service

The appellant maintains that his service from April 15, 1992, 
to October 1, 1995, should be characterized as honorable.  He 
notes that in block 18 of his DD-214 it states honorable 
active service from 8/11/88 - 11/5/97.  He further points out 
that an October 1996 letter from the Department of the Army 
U.S. Disciplinary Barracks, Fort Leavenworth, Kansas, 
Military Records Branch states that the appellant had 
honorable service for the periods 8/11/88 to 4/14/92, and 
4/15/92 to 10/1/95, and that this letter indicates that his 
only period of dishonorable service was from 10/2/95 to 
10/9/96.  

A review of the record reveals that the appellant originally 
enlisted in the Army in February 1988 for a period of four 
years.  That initial period of service ended in April 1992 
when the appellant reenlisted in the Army for a period of 
three more years.  A March 18, 1996, General Court-Martial 
Order reveals that the appellant was found guilty of 
presenting fraudulent monetary claims against the United 
States on 20 occasions between July 1993 and July 1994, 
during his second period of enlistment.  The appellant was 
sentenced to a dishonorable discharge, confinement for eight 
years, forfeiture of all pay and allowances, and reduction of 
grade.

While the appellant's references to block 18 of his DD-214 
and to the October 1996 Department of the Army letter are 
correct, these notations are in essence secondary references 
and are not probative.  In fact, the appellant's DD-214, 
under block 24, also shows that the character of discharge is 
"DISHONORABLE," thus apparently contradicting itself.  The 
Board notes that the appellant's offenses were committed 
between April 15, 1992, and October 1, 1995, the appellant's 
period of reenlistment that he claims should be considered 
honorable.  The order of the appellant's court martial 
clearly states that this period of service was dishonorable.  
The Board finds that the order of court martial is 
controlling, as the DD-214 is internally contradictory, and 
as the order of court martial is in fact the primary source 
with respect to the sentence imposed, i.e. dishonorable 
discharge, confinement for eight years, forfeiture of all pay 
and allowances, and reduction to the grade of Private E1.

Under 38 C.F.R. § 3.12, a discharge from service by reason of 
the sentence of a general court-martial is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or unless otherwise specifically provided.  In this 
case the appellant has not asserted that he was insane at the 
time he made the fraudulent claims.  Furthermore, during 
service, in April 1995, the appellant was examined and it was 
found that he was sane at the time he committed the alleged 
offenses.  

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the appellant's discharge from the 
period of service from April 15, 1992, to October 1, 1995, 
was dishonorable.

Paranoid Schizophrenia

As discussed above, the appellant received a dishonorable 
discharge involving the period of service beginning on April 
15, 1992.  This is considered a bar to VA compensation 
benefits.  Therefore, for service connection to be granted, 
it must be shown that the appellant is entitled to service 
connection based solely on the earlier period of service.  

No psychiatric disability was shown on enlistment examination 
in February 1988.  The remainder of the appellant's service 
medical records for the period prior to September 1993 are 
unavailable.  However, the available service medical records 
show that the appellant was evaluated for alcohol abuse in 
May 1994.  The service medical records state that the 
appellant was first diagnosed with schizophrenia in January 
1995.  

At the April 1995 Sanity Board Evaluation, the appellant 
reported that he had been experiencing hallucinations since 
early adolescence.  It was noted that the appellant had been 
psychiatrically hospitalized from January 31 through February 
7, 1995.  His medical history was noted to be unremarkable 
except for a hernia repair one year before.

The Board acknowledges that in January 1997, the appellant 
was examined by a military psychiatrist who noted that the 
April 1995 examiner had concluded that the appellant had 
experienced paranoid delusions and odd beliefs since at least 
adolescence.  The appellant was examined by a military 
psychologist in March 1997.  The appellant reported that he 
began hearing voices during childhood and adolescence.  On VA 
psychiatric examination in January 2004, the appellant gave a 
history of hearing voices, having difficulties, and seeing a 
psychiatrist as a child.  The appellant reported receiving 
psychiatric treatment during his first period of service.  
The VA examiner noted that the appellant's reported history 
was not at all consistent with the appellant's medical 
records.  The examiner noted that the appellant was first 
diagnosed with schizophrenia in January of 1995 during his 
second period of service.  He also noted that there was no 
evidence showing that paranoid schizophrenia pre-existed 
service or was diagnosed at any time during the honorable 
period of service from August 1988 to April 1992.

While the appellant asserts that he had schizophrenia prior 
to service and that his schizophrenia was aggravated by 
service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  He has not submitted any records from the period 
prior to service to substantiate his assertion.  Moreover a 
March 1997 psychological consultation shows that the 
appellant was confused as to dates, thinking that the date at 
the time of the consultation was a year prior to the actual 
date.  

While the April 1995 and March 1997 psychiatric examination 
reports seem to indicate that the appellant had psychiatric 
disability prior to service, the examiners did not state that 
such disability was schizophrenia, and they did not state 
that any pre-exiting psychiatric disability was aggravated by 
the appellant's period of honorable service.  Furthermore, it 
is not clear whether it was their opinion that the appellant 
had psychiatric disability prior to service, or whether they 
were merely reporting the history as provided by the 
appellant.  Even if it were their opinion, the Board is not 
bound to accept opinions of physicians who necessarily rely 
on a history as related by an appellant.  The opinion can be 
no better than the facts alleged by the appellant.  See Swann 
v. Brown, 5 Vet. App 229 (1993).  

As noted previously, the appellant was not found to have any 
psychiatric disorder upon enlistment examination in February 
1988.  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Here, while there 
is some testimonial evidence that a psychiatric condition 
predated service, and medical opinion evidence apparently 
based on that testimonial evidence, such does not rise to the 
level of clear and unmistakable evidence.  

While the appellant maintains that he was treated for 
schizophrenia during his initial period of service for which 
his service medical records are missing, the evidence 
indicates otherwise.  In this regard, the Board notes that 
the appellant was allowed to reenlist in April 1992.  It 
strains credulity that the appellant would be allowed to 
reenlist with a diagnosis of schizophrenia.  Furthermore, the 
later service medical records state that the appellant was 
first diagnosed as having schizophrenia in January 1995.  
Additionally, the January 2004 VA examiner indicated his 
belief that the appellant did not develop or aggravate an 
existing psychiatric disability during his period of 
honorable service.  The Board finds that the preponderance of 
the evidence establishes the schizophrenia was not present 
during the appellant's period of honorable service or 
manifested within one year of the termination of such 
service.

As specified in the December 2006 remand, the appellant was 
notified that, in lieu of service medical records, he could 
submit or identify evidence from alternative sources.  The 
alternative sources listed in the notice letter included 
letters written during service.  In response to the RO's 
notice letter, the appellant submitted several letters 
purportedly written by him during his first period of service 
to various family members, which mentioned that he was being 
treated for schizophrenia.  Similarly, letters were submitted 
from family members of the appellant which attested to their 
memories of his being treated for schizophrenia during 
service.  However, none of the letters contains any 
independently verifiable information such as a postmark or 
cancelled envelope that would allow a determination that the 
letters were actually written during a creditable period of 
service.  The Board may properly consider the personal 
interest a claimant has in his or her own case, but the Board 
is not free to ignore his assertions as to any matter upon 
which he is competent to offer an opinion.  See Pond v. West, 
12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  This also extends to the 
appellant's family members.  Here, the information contained 
in the letters conflicts with service treatment records 
showing onset of psychiatric symptoms in May 1994, and 
initial diagnosis of schizophrenia in January 1995.  In light 
of this conflict, the very recent appearance of these 
letters, and the lack of any independent verification of the 
date the letters were written, the Board attaches no 
credibility to them.  

The record clearly shows that the appellant developed 
paranoid schizophrenia after his reenlistment in April 1992.  
However, as noted above, the character of the appellant's 
discharge from this period of service has been determined to 
be dishonorable.  The appellant may not be granted service 
connection for any disability which was incurred during 
dishonorable service.  See 38 C.F.R. § 3.12.  Accordingly, 
service connection for paranoid schizophrenia is not 
warranted. 


ORDER

The Board having determined appellant's discharge from the 
period of active service from April 15, 1992, to October 1, 
1995, was under dishonorable conditions, the benefit sought 
on appeal is denied.

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


